IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-11325
                         (Summary Calendar)



RONALD M. HILLS,

                                                   Plaintiff-Appellant,

versus


LOCKHEED MARTIN CORPORATION,

                                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                         (4:97-CV-931-P)
                      --------------------
                           May 31, 2000

Before POLITZ, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Ronald   M.   Hills   appeals   the   district

court’s summary judgment dismissal of his age discrimination and

retaliation suit filed pursuant to the Age Discrimination and

Employment Act (ADEA).     See 29 U.S.C. § 621 et seq.       Hills argues

that the record establishes the existence of a genuine issue of

material fact regarding whether Defendant-Appellee Lockheed Martin

impermissibly discriminated against him when it did not promote him

to eight managerial positions for which he applied.         Specifically,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
he claims that the following material facts demonstrate a genuine

issue: (1) He received favorable job reviews; (2) he was more

qualified for several of the positions than the individuals who

were hired;   (3)    statements    made   by   Wayne   Killough,    from    the

Resources and Services Department, and by Ruth Phillips, Hills’s

immediate supervisor, demonstrate retaliation; (4) David Kelley,

one of the hiring supervisors, had heard through the “rumor mill”

that Hills had filed a discrimination complaint with the Equal

Employment Opportunity Commission (EEOC); and (5) Hills was singled

out and disciplined for alleged violations of Lockheed Martin’s

smoking rules.

       Hills has failed to establish a prima facie case of age

discrimination for several of the disputed positions.            See Bennett

v. Total Minatome Corp., 138 F.3d 1053, 1060 (5th Cir. 1998).               Two

of the positions were filled by individuals older than Hills.               One

of the positions was not filled at all because of a lack of project

funding.   A fourth position was filled prior to being posted and

thus before Hills submitted an application.              Of the remaining

positions, Lockheed Martin presented evidence that the individuals

chosen were more qualified than Hills.         When asserting that he was

more   qualified    than   the   individuals   chosen,   Hills     relied   on

generalized statements about the relative qualifications of the job

candidates, which is insufficient to establish age discrimination.

See Nichols v. Loral Vought Systems Corp., 81 F.3d 38, 42 (5th Cir.

1996).




                                      2
     Hills has also failed to establish a case of retaliation

against Lockheed Martin for his filing of a 1993 EEOC complaint.

In his deposition, Hills conceded that he had no reason to believe

that any of the hiring supervisors retaliated against him when they

did not promote him.   He further stated that, other than the fact

that he applied for the positions, he had no reason to believe that

Lockheed Martin retaliated against him.

     Hills has failed to establish that there is a genuine issue of

material fact regarding his age discrimination and retaliation

claims.   See Faruki v. Parsons, 123 F.3d 315, 318 (5th Cir. 1997).

Accordingly, the district court’s judgment is

AFFIRMED.




                                 3